Citation Nr: 9916110	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  98-18 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from January 1944 to June 
1946.

This matter arises before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for the veteran's cause of death.
The Board acknowledges the appellant's request for a personal 
hearing as stated in a letter dated in April 1997.  In a 
report of contact dated in July 1997, the RO indicated that 
the appellant, accompanied by a family member, was briefed in 
person as to the present issue.  Further, the RO stated that 
the appellant expressed that she did not want a formal taped 
hearing.  The appellant spoke in her native Tagalog with the 
aid of an interpreter.  The RO received medical evidence and 
provided a VA Form 21-4142 to the appellant for completion.  
Thus, the Board is satisfied that the appellant's hearing 
request has been fulfilled.


FINDINGS OF FACT

No evidence of a medical nexus between the veteran's period 
of military service and his cause of death has been 
submitted.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the veteran's cause of death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A certificate of death is of record that discloses that the 
veteran died of renal shut down possibly due to abdominal 
cancer, as reflected in the January 1992 death certificate of 
record.  

During the veteran's lifetime, service connection was in 
effect for osteomyelitis of the left tibia, residuals of 
gunshot wound to the left leg affecting Muscle Groups XI and 
XII, and malunion of tibia and fibula with shortening of the 
left leg.  Individual unemployability was in effect from 
March 1971 to August 1981.  Thereafter, the veteran's 
osteomyelitis was assigned a noncompensable evaluation, the 
injury to Muscle Groups XI and XII was assigned a 30 percent 
evaluation, and the malunion of the tibia and fibula was 
assigned a 10 percent evaluation.  The combined evaluation 
was 40 percent.  

The service medical records include clinical data related to 
combat wounds of the left lower extremity.  In an examination 
report prior to discharge dated in March 1946, the veteran's 
history of a gunshot wound in the left leg is reflected.  
Otherwise, all findings at that time were within normal 
limits.  Overall, the veteran's service records pertain to 
residuals of the gunshot wound in the lower left extremity.  

A report from VA examination dated in August 1949 is of 
record in which the examiner noted a fracture of the left 
leg, a scar gunshot wound penetrating the left tibia and 
fibula anterior medial aspect at the proximal third posterior 
medial aspect, non-painful and non-adherent.  Evidence of 
injuries to Muscle Groups XI and XII were indicated.  Nerve 
injuries of the common peroneal and the superficial peroneal 
nerves were also manifested.  Diagnoses rendered related to 
residuals of fracture of the left tibia and fibula, presence 
of foreign bodies, callus formation at the site of the 
fracture, injury affecting Muscle Groups XI and XII, and 
nerve injuries.

Also of record is a VA hospital report for admission in 
October 1956 to March 1957 related to the gunshot wound of 
the left leg and compound fracture of the tibia and fibula.  
No evidence related to treatment, complaints, or findings 
that involve renal disorders or abdominal cancer are 
contained in the hospital report.  

A private medical doctor's statement dated in September 1970 
discloses that the veteran was treated for osteomyelitis of 
the left leg and that his injury inhibited him from working.  
A report from VA examination dated in May 1971 discloses the 
veteran's history with respect to a gunshot wound and related 
fracture of the left leg.  Complaints noted during that 
examination include pain and weakness associated with the 
gunshot wound and residual scars.  Further, a report from VA 
examination conducted in July 1971 reveals complaints of pain 
and numbness due to the gunshot wound in the left leg and 
ulceration due to the wound.  Overall, findings from that 
examination relate to injuries to the left foot, ankle, and 
leg.  

Findings noted from a VA examination conducted in January 
1972 essentially are the same as those noted during the July 
1971 VA examination in that they relate to residuals from the 
gunshot wound in the left leg.  In January 1974, the veteran 
underwent a VA examination for weakness of the left leg, 
pain, and numbness.  The diagnoses rendered at that time were 
scar on the anterior aspect of the left leg related to 
residuals of a gunshot wound; chronic ulcer with old healed 
malunited fractures of the tibia and fibula; shortening of 
the lower left extremity with osteomyelitis; and limitation 
of motion of the left ankle with muscle atrophy and injury.  
Findings from VA examination dated in August 1977 include 
complaints of left leg pain and weakness and shortening of 
the left lower extremity.  Objective findings from VA 
examination conducted in April 1981 essentially are unchanged 
from findings during the previous VA examination related to 
residuals of a gunshot wound in the left leg.

In a private medical statement dated in July 1981, the 
physician noted findings of an ulcer with profuse foul-
smelling secretions in the left leg, severe neuritis 
involving the nerves of the left lower extremity, in 
particular, the common peroneal nerve, and an inability to 
walk without the aid of crutches.  In an October 1981 private 
medical doctor's statement, the physician noted findings 
related to residuals of gunshot wounds in the left foot.  
Overall, the physician stated that there was extensive 
swelling, edema, numbness, and pain in the left thigh 
extending to the left foot; an exposed tibial bone that forms 
the base of an ulcer; and a second ulcer on the posterior 
aspect of the lower thirds of the left leg; foot drop with 
accompanying arthritis; and muscular atrophy of the left 
lower extremity.  An overall diagnosis was rendered of 
residuals of gunshot wound through and through unhealed 
wounds in the lower third of the left leg.  

A private medical doctor's statement dated in March 1982 
reveals objective findings related to residuals of a gunshot 
wound in the left leg.  Overall, the physician noted 
extensive infection, severe osteomyelitis, a non-healing 
ulcer and total loss of function in the lower left extremity.  
The doctor stated that the veteran's overall health was 
impaired due to osteomyelitis and his left leg disorder.  
Also noted was evidence of atrophic arthritis in the ankle 
and knee joints.

Clinical records dated from December 1991 to January 1992 
related to abdominal cancer are also of record.  The veteran 
was admitted to the hospital in December 1991 for a cough 
accompanied by abdominal enlargement.  A diagnosis was 
rendered of abdominal cancer.  In the report dated in January 
1992, the veteran was admitted to the hospital for abdominal 
cancer of unknown etiology and expired shortly thereafter.

Analysis

The issue before the Board is whether the appellant is 
entitled to service connection for the cause of the veteran's 
death.  Initially, the Board notes that in well grounded 
cases, service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service in the Armed Forces.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection may also be allowed on a presumptive basis for 
certain forms of cancer, if the disability becomes manifest 
to a compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Moreover, service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1998).  Service connection may further be 
established for the veteran's cause of death where the 
evidence demonstrates that the disability that caused the 
death was incurred during service, or that the service-
connected disability was a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§ 3.312 (1998).  

However, the appellant must establish a well grounded claim 
before the Board will consider the merits of such claim.  
38 U.S.C.A. § 5107(a).  A well grounded claim requires 
sufficient and cognizant medical evidence to substantiate the 
appellant's assertions.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Additionally, a well grounded claim is 
a meritorious claim, one that is capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  To establish a 
well grounded claim for service connection, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999, and 
hereinafter, referred to as the "Court") requires evidence 
of a medical diagnosis of a current disability; medical, or 
lay evidence of an inservice occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
inservice injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), aff'g sub nom. Epps 
v. Brown, 9 Vet. App. 341 (1996).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

At the outset, the Board has determined that the appellant in 
this case has failed to establish a well grounded claim for 
lack of competent evidence to support an etiological 
relationship between the veteran's period of service and the 
renal shut down possibly due to abdominal cancer from which 
he died.  Overall, there is no competent evidence of record 
to relate the veteran's cause of death to his military 
service or any incident related therein.  

As stated above, the death certificate reflects that the 
veteran died of renal shut down apparently in connection with 
his previously diagnosed abdominal cancer.  The Board wishes 
to point out that there are no records to substantiate that 
the veteran was treated for any relevant disease or injury 
during his period of service.  The veteran's service medical 
records are silent for any pertinent findings, complaints, or 
notations.  Essentially, medical records related to the 
veteran's period of service pertain to his combat wounds that 
affected his lower left extremity.  Moreover, post-service 
records related to the veteran's abdominal cancer first 
appear in December 1991, forty-five years after the veteran's 
separation from active service.  

Clinical records that cover the period from December 1991 to 
the time in which the veteran died in January 1992 pertain to 
complaints of sudden loss of consciousness with edema of the 
face, abdomen, and lower extremities.  Relevant laboratory 
tests are also of record and a clinical record dated in 
January 1992 reveals that the veteran died at that time due 
to abdominal carcinoma of unknown etiology.  Thus, in this 
respect, the appellant has not presented competent evidence 
to establish a medical link between the veteran's period of 
service and his cause of death.  Overall, there is no medical 
evidence of abdominal cancer or any type of cancer during 
service and no records that tend to suggest that the veteran 
was treated for or diagnosed with cancer any earlier than 
forty-five years after service.

However, the Board recognizes the appellant's assertions that 
the veteran's residuals of gunshot wound led to his death and 
for the sole purpose of establishing a well grounded claim, 
the Board presumes such statements to be true.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  Nonetheless, such 
statements do not equate with competent medical opinions 
necessary to establish a plausible claim.  Overall, the 
appellant has not presented competent evidence to 
substantiate her contentions that the severely disabling 
disorders of the lower left extremity associated with the 
veteran's period of active service, in fact, created the 
health problems of which the veteran died or contributed to 
cause death.  There is also no evidence showing that his 
service-connected disabilities were of such severity as to 
cause debilitation which would have rendered him incapable of 
resisting death.  

Furthermore, there is no evidence of record to support that 
the appellant is qualified to render a medical opinion 
competent.  The Board wishes to point out that the type of 
evidence needed to satisfy the burden of establishing a well 
grounded claim depends on the very nature of the issue.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As in this 
case, where the determinative issue involves medical 
diagnoses and/or medical etiology, the appellant must 
establish a medical nexus between the veteran's death and his 
period of service, and as such, must offer competent medical 
evidence sufficient to support a plausible claim.  Id.  Thus, 
although the Board does not doubt the sincerity of the 
appellant's contentions, such statements, in and of 
themselves, are not competent evidence so as to establish a 
medical nexus between the veteran's death and his period of 
service.  

Moreover, the Board notes that the evidence overall does not 
demonstrate that a diagnosis of abdominal cancer was made 
during service or within one year following the veteran's 
separation from service, and it is not otherwise contended.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Thus, in this respect as well, the 
appellant has failed to put forth evidence of a medical nexus 
between the veteran's cause of death and his period of active 
service.

Based on the foregoing analyses and bases, the Board must 
deny the appellant's service connection claim for failure to 
establish a medical nexus between the veteran's period of 
service and his cause of death.  Overall, the appellant has 
not submitted competent evidence so as to establish a well 
grounded claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

